DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claim 1-9 in the reply filed on 05/20/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2021.
The restriction is now FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP 08307088) in view of Ohno et al. (US 2006/0003188)
Regarding Claim 1, Fuji teaches a radio wave, electromagnetic, absorber (Title) comprising a dielectric layer (Fig. 1, Item 2), a resistive layer on one principal surface of the polymer dielectric layer (Fig. 1, Item 1; Lines 253, 391, 418) comprising indium tin oxide (ITO) 
Fuji does not specifically teach the resistive layer has a polycrystalline structure and the specific resistance. 
Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a crystalline layer. (Paragraph 0023). Ohno teaches this composition of ITO have good physical properties and protects the polymer substrate from damage from annealing the ITO layer (Abstract). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed ITO coating of Ohno to form the ITO layer of Fuji for improved physical properties and less damaged substrate.
Thus, as Ohno teaches the same ITO composition recited as the instant Application (Paragraph 0028-0029), the combination of Fuji and Ohno would have a resistive layer with the same specific resistance and polycrystalline structure as the claimed invention.
Regarding Claim 2, 
Regarding Claim 4, Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a crystalline layer. (Paragraph 0023). This overlaps the claimed range of less than 5 weight%.
Regarding Claim 5, Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a crystalline layer. (Paragraph 0023). This overlaps the claimed range of 5 to 13 weight%. Ohno teaches impurities should be in the amount of 0.01%, less than the tin oxide weight% (Paragraph 0049)
Regarding Claim 8, Fuji teaches the electrical conductive layer can have a sheet resistance of 5 ohm per square or less. (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. 
Regarding Claim 9, Fuji teaches adhesive layer is disposed on an external side of the electrical conductive layer and a release liner is attached to conductive layer. (Lines 117-118, 360-368).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji and Ohno as applied in Claim 1, in further view of Ishino (JP 05114813). 
Regarding Claim 3, Fuji does not specifically teach the thickness of the resistive layer. However, Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Fuji teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. Lines 54-56). This overlaps the claimed range of 15 to 200 nm. Thus, as Ishino teaches as suitable thickness for 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji and Ohno as applied in Claim 5, in further view of Yang et al. (NPL).
Regarding Claim 6, Fuji and Ohno teaches the impurity as discussed above but do not teach the element of impurity. Yang teaches adding titanium to dope the ITO (Abstract). Yang teaches titanium improves the thermal stability of the resulting ITO film. Thus, as Yang teaches titanium doping improves the stability of the ITO film, it would have been obvious to one with ordinary skill in the art to dope the ITO film of Fuji and Ohno with titanium. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji and Ohno applied in Claim 1, and as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10. 






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.